DETAILED ACTION
	This is in response to the amendment filed on July 25th 2022.

Response to Arguments
Applicant's arguments filed 7/25/22 have been fully considered but they are not persuasive.  Applicant argues that Kozura does not teach “send the device information …” because the data of Kozura “is not device information” (pg. 8).  This is not persuasive.  The claims do not define “device information” so it is interpreted under the broadest reasonable interpretation.  As applicant acknowledges, Kozura teaches sending data from devices (Fig. 3).  Under the broadest reasonable interpretation this data is “device information”.  Furthermore, Kozura explicitly teaches registering devices at a server (paragraph 60), and communicating using standard protocols (paragraph 61).  All three of these techniques would send “device information” from devices to a server.  Therefore this argument is not persuasive.
Applicant repeats this argument (pg. 8) with respect to receive “device identification information”.  This is not persuasive.  Applicant again acknowledges that Kozura discloses device type, make, model, etc.  yet states that the reference only sends data about environmental conditions.  This is clearly not an accurate description of the reference.  One needs to look no further than the abstract of Kozura which explicitly teaches “device identification information” (emphasis added).  Kozura teaches this information is communicated across the network which includes a server (paragraph 14, Fig. 5A).  Kozura also discloses device specific information such as MAC address (paragraph 149).  Thus, Kozura teaches “device identification information” as recited by the claims.
Applicant next discusses the first and second server and argues that the servers of Kozura are the same (pg. 9).  This is also not persuasive.  There is no reason why a person of ordinary skill in the art would understand that two server systems “are the same server” as postulated by applicant.  Kozura explicitly teaches the “central server” may be concentrated at a single server or distributed among several different computing entities (paragraph 78).  The separate and different “hub server” of Fig. 5A is also described as “implemented on one or more standalone data processing apparatuses or a distributed network of computers” (paragraph 94).  In light of these clear and explicit teachings, applicant’s position that Kozura only discloses a single “same server” cannot be maintained.
Finally, applicant argues the features regarding receive and send the “list of CBAs” (pg. 9-10).  Applicant states that Kozura sends commands that “modify” operation modes (pg. 9) and these are received by the client devices and not by a router device.  This is not persuasive.  The client devices of Kozura are connected to the server via a router (Fig. 1).  Thus by arguing that the client devices receive the commands, applicant is also acknowledging the router receives the commands because all data sent between the clients and server traverses the router.  With regard to modifying operations, examiner is unsure what exactly applicant is trying to distinguish.  The claims do not define CBAs to exclude commands that modify operations so in essence, applicant is arguing features not in the claims.  Under the broadest reasonable interpretation an “automation” would include modifying the operation of a device.  Thus the “commands” sent and received by Kozura (paragraph 145) are equivalent to the CBAs recited by the claims.  Applicant also suggests (pg. 10) that Kozura displays provisioning information (pg. 10) which is not displaying “the list of CBAs”.  This is also not persuasive.  Applicant states that Kozura discusses a client device “and not the hub device” (pg. 10) but with regard to the “display” limitation, that is what the claim recites – send the list of CBAs “to the user device for display”.  So by displaying information via a user interface on the client device Kozura teaches the claimed feature (see paragraph 15 and Fig. 8 which explicitly discloses the user interface; and Figs. 10-11 which teach sending and displaying different user/device options via the user interface based on the current conditions).  For at least these reasons, applicant’s arguments are not persuasive. 	

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozura et al. US 2019/0028338 A1.

Regarding claim 1, Kozura discloses: a router device for matching operations of client devices hosted on a network with contextual automations, the router device comprising: a memory storing instructions; and a processor configured to (router in network – see Fig. 1, paragraphs 62-64);
gather device information from client devices that are connected to the router device via a wireless local area network (WLAN), wherein the client devices include a user device and one or more other devices (plurality of devices communicate via wireless network – see paragraph 97, Figs. 1-2); 
send the device information collected from the client devices to a first remote server (send data to server – Fig. 3, paragraphs 51 and 60-62);
receive device identification information of the client devices from the first remote server based on the device information, respectively (Fig. 5A, paragraphs 51, 61-62, 77-79);
send the device identification information of the client devices to a second remote server (the hub server – Fig. 5A, is a “server system” that is implemented in a distributed network of computers and employs various devices and third party providers – paragraph 94; thus it includes at least a first and second remote server; the server systems communicate with each other – see paragraph 97);
receive a list of condition-based automations (CBAs) that are available and applicable for one or more of the client devices from the second remote server based on the device identification information (receive instructions/automations for device from server that are device specific – paragraph 145); and 
send the list of CBAs to the user device for presentation via a display (devices have user interface for displaying – paragraphs 119-120, 152; specifically display data from server during device commissioning/configuration – see paragraph 164 and Figs. 10-11).

Regarding claim 2, Kozura discloses the device identification information of each client device is determined based on a device identification information database storing mappings for translating device information of the client devices into corresponding device identification information for the client devices respectively (device information DB – paragraphs 147-150; also see paragraph 316 which teaches device specific interface determined based on device identification);
the device information includes at least one of a MAC address and organizationally unique identifiers of the client devices (MAC address – paragraphs 149, 166), and
the device identification information includes at least one of device type and make/model of the client devices (device type – paragraphs 131, 224, 315; also see paragraph 105 which explicitly discloses a “deviceType” field).

Regarding claim 3, Kozura discloses the list of CBAs for the client devices is determined based on a contextual device actions database storing mappings for translating device identification information of the client devices into corresponding condition-based automations that are available and applicable for the client devices or different combinations of multiple client devices, respectively (determine actions for devices – paragraphs 137, 230, 234-236);
the device identification information of the client devices includes at least one of device type and make/model of the client devices (device type/model – paragraphs 15, 131, 224) and 
the condition-based automations for the client devices include one or more device actions to be performed by one or more client devices or a series of interactions between multiple client devices (smart home automation – paragraph 11, includes device action /control of devices – paragraphs 90-91, 100). 

Regarding claim 4, Kozura discloses in response to receiving one or more commands via an application installed on the user device, the processor is configured to: initiate a device scanning procedure to detect the client devices that are connected to the router via the WLAN (automatically discover devices – paragraphs 160-164 and 212-217, also see paragraph 229); and filter the list of CBAs that are available and applicable for the one or more client devices to generate a set of recommended CBAs that are most useful, helpful, or popular, depending on particular client devices or combinations of client devices that are present in the WLAN (generate helpful steps – paragraphs 209, 221; generate instructions to “guide user” – paragraph 319).

Regarding claim 5, Kozura discloses receive a notification indicating one or more user-selected CBAs from among the list of CBAs that are available and applicable for the one or more client devices from the user device (receive notification – paragraphs 178; user interface for selections – paragraphs 234-236);
monitor the WLAN for conditions that cause triggering one or more device actions associated with the one or more user-selected CBAs (condition based includes monitoring geographical/position data – paragraph 310, Fig. 13);
determine whether the conditions for triggering the one or more device actions associated with at least one of the one or more user-selected CBAs are satisfied (paragraphs 310-312); and
send control instructions associated with the one or more device actions to at least one of the client devices, in response to determining that the conditions for triggering the one or more device actions associated with the at least one of the one or more user-selected CBAs have been satisfied (control settings based on location – paragraphs 54, 125-127, 310).

Regarding claim 6, Kozura discloses the control instructions sent by the router device cause the at least one of the client devices to perform the one or more device actions associated with the at least one of the user-selected CBAs, respectively (interface for user selection, device performs sequence of instructions in response – paragraphs 145, 157 and 315-319).

Regarding claims 7-12, they are method claims that correspond to the device of claims 1-6; therefore they are rejected for the same reasons.

Regarding claims 13-18, they are non-transitory computer readable medium claims that correspond to the device claims 1-6; therefore they are rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Raleigh et al. US 2017/0078922 A1 discloses a method to activate network devices including using a server to obtain information to identify the device and providing device specific configuration (paragraph 645).
Lu et al. US 2013/0086245 A1 discloses a home automation data server (abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975